DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 3/23/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
In the response from applicant on the restriction requirement on 1/24/2022, applicants agree to withdraw inventions of species 1-3 and 5-6, and elect specie 4 (claims 1, and 14-16). Hence Claims 2-13 and 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of specie 4 (claims 1, and 14-16) in the reply filed on 2/23/2022 is acknowledged. The traversal is on the ground(s) that species are not mutually exclusive and no burden on the prior art search. Applicants claim three distinct groups of apparatus/method for an optical element which specifying different structures/steps in languages and figures (see office file on restriction of 1/24/2022), corresponding to different embodiments in instant specification disclosure. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/operation steps, different functions and different effects are independent. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics in structures.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Note: withdrawn claims can be rejoined once independent claims 1 and 20 comprising allowable subject matters.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 - 17 of US Patent of Rodriguez Ortiz et al (US 10984204). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10984204 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

Claim 1 of instant invention are disclosed in the claim 1 of US 10984204.  And claims 14-16 of instant invention are disclosed in the claims 1 and 16 - 17 of US 10984204 respectively. 

Claims 1 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 - 17 of US Patent application of Rodriguez Ortiz et al, # 17234412 (US application publication 20210240952). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US application # 17234412 and are therefore anticipated by said claims. This is a provisional, obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim 1 of instant invention are disclosed in the claim 1 of US application # 17234412.  And claims 15-16 of instant invention are disclosed in the claims 16 - 17 of US application # 17234412 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Suman (US 2017 0330008).

Regarding Claim 1, Suman teaches an attachment for a symbology reader (abstract; fig. 1, 10, 35; and fig. 11, 300, 35) comprising:
 
a mount configured to couple the symbology reader to the attachment (fig. 1, 10, 35; and fig. 11, 300, 35); 

a housing that defines a cavity defined by one or more walls (fig. 11, 35, 318);
 
a diffuser positioned within the cavity and configured to diffusingly reflect light that impinges thereon (fig. 11, 318- diffusive wall); 

a first optical element configured to direct a first amount of a total amount of illumination light produced by the symbology reader to impinge on the diffuser (fig. 11, 304a, 304b -mirrors). 

Regarding Claim 14, Suman teaches the attachment of claim 1, wherein the cavity of the housing forms at least one of an ellipsoid, a paraboloid, a semi-ellipsoid, a semi-paraboloid, a conical frustum, or a pyramidal frustum (fig. 1, 35; fig. 11, 35, 318, 318 has parabolic-like sections).

Regarding Claim 15, Suman teaches the attachment of claim 14, wherein the first optical element is a reflector (fig. 11, 304a, 304b -mirrors).

Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Doljack (US 6595422).

Regarding Claim 1, Doljack teaches an attachment for a symbology reader  (abstract; fig. 1) comprising: 

a mount configured to couple the symbology reader to the attachment (fig. 1, 10, 20, 22);
 
a housing that defines a cavity defined by one or more walls (fig. 2, 40, 42); 

a diffuser positioned within the cavity and configured to diffusingly reflect light that impinges thereon (fig. 2, 42); 

a first optical element configured to direct a first amount of a total amount of illumination light produced by the symbology reader to impinge on the diffuser (fig. 2, 50, 54, 69).

Regarding Claim 15, Doljack teaches the attachment of claim 14, wherein the first optical element is a reflector (fig. 2, 50, 54).

Regarding Claim 16, Doljack teaches the attachment of claim 15, wherein the reflector forms the shape of one of an axicon, a pyramid, or a cone (fig. 1, 50—pyramid-like shape).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872